UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6925



ROLAND DAVIS,

                                              Plaintiff - Appellant,

          versus


LANE CRIBB; MICHALE SHWARTZ; CORPORAL CURRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-98-3066-6-23AK)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roland Davis, Appellant Pro Se. William Walter Doar, Jr., David J.
Mills, MCNAIR LAW FIRM, P.A., Georgetown, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roland Davis, a South Carolina inmate, appeals the district

court’s order granting summary judgment to Appellees in Davis’

action filed under 42 U.S.C.A. § 1983 (West Supp. 1998).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Davis v. Cribb, No. CA-98-3066-6-23AK (D.S.C.

June 23, 1999).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2